UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6044


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALTER LOMAX CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00812-HMH-1)


Submitted:    April 29, 2009                 Decided:   May 19, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Lomax Campbell, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter   Lomax     Campbell     appeals    the   district    court’s

order   denying   his    18   U.S.C.   § 3582(c)(2)       (2006)     motion    for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        United States v. Campbell, No. 6:06-cr-

00812-HMH-1   (D.S.C.     Dec.   17,   2008).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2